Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 2, 2016

                                       No. 04-16-00374-CV

                 IN THE INTEREST OF E.K.H. AND K.L.H., CHILDREN,

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015PA01156
                          Honorable Richard Garcia, Judge Presiding


                                          ORDER
       In this accelerated appeal, the State’s brief is due on September 6, 2016. Before the brief
was due, the State filed its first motion for a ten-day extension of time to file its brief. See TEX.
R. APP. P. 38.6(b), (d).
       The State’s motion is GRANTED. The State’s brief is due on September 16, 2016.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court